Cobb, J.
There is but one point presented in this case. "Was there sufficient evidence before the district court to sustain the judgment ? This is a case in error brought to this court by the plaintiff below. She brought her suit in the distinct court, whei’e of course she had the affirmative of the issue there, which the coui’t found against her. And coming here on error to have the finding and judgment of that court reversed, she again has the affirmative, and to succeed must at least show a clear preponderance of testimony against the conclusions aridved at by the district coui’t.
On the first day of June, 1878, the county court of Platte county rendered a judgment by confession against the plaintiff and John G. Compton as defendants, and in favor of George E. Pritchett (the defendant in this action) as plaintiff. The object of the suit in the district coui’t is to enjoin that judgment. The controlling fact alleged by the plaintiff is that she did not confess this judgment, and this case turns entirely *353on the fact whether she did or not. The testimony is very conflicting. I do not think that it would tend to the enrichment of legal science or indeed promote any worthy purpose to enter into particulars and point out the contradictions or animadvert upon the motives of parties or witnesses. But I will content myself by saying that after a careful study of the testimony I am not prepared to say that the district court decided — much less that it is clearly — wrong.
In the case of Seymour v. Street, 5 Neb., 85, this court, in its opinion by the present chief justice, say: “ The rule is well settled that the findings of a court, when substituted for a jury, are entitled to the same weight as the verdict of the latter; and a verdict will not be set aside on the ground of an erroneous finding, unless it is clear that such is the case. Merrick v. Boury, 4 Ohio State, 60. And a mere difference of opinion between the court and jury will not warrant the former in setting aside the finding of the latter. McGastrick v. Wason, Ibid., 566. The correct rule appears to be that if the verdict or finding is clearly wrong it should be set aside; but if we only doubt its correctness it will not be disturbed.”
In the case of Brown v. Hurst, 3 Neb., 353, the court, by then chief justice Lake, say: “ The jury who try the cause, and the court before whom it is tried, have much better opportunities to determine the credibility and effect of testimony than we possess, and we ought therefore to hesitate before disturbing a verdict rendered by a jury and confirmed by a court possessing such advantages merely because there is an apparent conflict in the testimony.” Citing Breese v. The State, 12 Ohio State, 146. “ A verdict will not be set aside merely because the court is inclined to differ with the jury upon the weight of the evidence. * * * ” The same principle is laid down by the *354then chief justice in the opinion of the court in High v. Merchants Bank, 6 Neb., 155.
The above, which may be regarded as the settled law of this court, applies with great force to this suit, which is brought to impeach and perpetually enjoin the judgment of a court of record possessing large and varied though limited jurisdiction. And there are many local and temporary circumstances surrounding the case not very clearly set forth in the reported testimony, but which no doubt were evident to the learned and careful judge who tried the cause in the district court, and probably had some weight to enable him to reach his conclusions.
The judgment of the district court is affirmed.
Judgment aeeirmed.